FILED 

                                                                             APRIL 8,2014 

                                                                      In the Office of the Clerk of Court 

                                                                    W A State Court of Appeals, Division III 





                 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                                    DIVISION THREE 


      JOHN and CLAUDIA SWENSON,                    )
      husband and wife,                            )         No. 31249-6-III
                                                   )
                           Respondents,            )
                                                   )
            v.                                     )
                                                   )         UNPUBLISHED OPINION
      ALAN F. WEEKS, individually, and the         )
      MARITAL COMMUNITY OF ALAN F.                 )
      WEEKS and JULIE WEEKS,                       )
                                                   )
                          Appellants.              )

            FEARING, J. - John and Claudia Swenson purchased property from a trust

      established by Alan and Julia Weeks, who remained the Swensons' neighbors. When the

      Weeks interfered in the use of land along the border of the neighbors' properties that the



I     Swensons believed to be their property, the Swensons sued to gain title to that portion of

      land through adverse possession.


I           The trial court ruled in John and Claudia Swenson's favor and ordered the Weeks


I
..~

~
 j
      to convey the disputed land. The Swensons' surveyor prepared a legal description for the

      land, but the Weeks complained that the map drawn by the surveyor did not accurately


j
~
      represent the conveyance the court intended. The Swensons, under CR 60, asked the


it
1
l
! I
    No. 31249-6-III 

    Swenson v. Weeks 



    court to clarify its judgment. The court granted the Swensons' motion and clarified that

    the Swensons' surveyor's map accurately depicted the judgment intended.

              On appeal, the Weeks allege the trial court erred when granting the motion to

    clarify because it (1) granted the motion without a supporting affidavit; (2) considered

    exhibits that were not admitted at trial; (3) failed to construe its prior judgment in

    accordance with the rules of construction; (4) improperly expanded its judgment; and (5)

    granted the Swensons' motion in violation of res judicata. The Swensons disagree and

    seek reasonable attorney fees and costs on appeal.

              We do not address whether the Swensons should have been awarded property by
,
~   adverse possession in the first place. We reject the Weeks' arguments and affirm the trial
J
I   court's grant of the motion to clarify. We deny the Swensons reasonable attorney fees on


I   appeal.

                                               FACTS
f

I
I
i
           In 1998, Alan and Julie Weeks sold a portion of the land they owned in trust in

    Chelan County to John and Claudia Swenson. For more than 10 years after the purchase,


I   the Swensons used- a portion of the Weeks' remaining property (the "adversely possessed


I
I
    area") as the true owner would. The Swensons fertilized and irrigated trees on the area,

    maintained a planter box, and routinely cleared the land of weeds and vegetation to create
I   a fire break.
1
f

I
                                                   2

1
No. 31249-6-III
Swenson v. Weeks


       In September 2009, the Weeks entered the adversely possessed area, ripped out the

Swensons' irrigation system, cut down trees, and installed a fence. In response, the

Swensons filed this suit. Following a bench trial, the Chelan County Superior Court

quieted title, ordered the Weeks to convey the adversely possessed area, and awarded the

Swensons damages, attorney fees and costs.

       The court ordered the Weeks to convey a strip ofland that narrows from 25 feet

wide to 17 feet wide "at a point 3 feet past the southwest comer of [the Swensons']

home." Clerk's Papers (CP) at 205. When preparing their map, the Swensons considered

the "southwest comer" of their home to be a deck line. Br. ofResp't at 4. The Weeks

demurred and argued the "southwest comer" of the home, as contemplated by the trial

court's ruling, was the home's foundation. Br. of Appellant at 6. Under the Swensons'

interpretation of the court's ruling, the court provided them an additional 56 square feet.

Below is a surveyor's map altered to illustrate the dispute.




                                             3

No. 31249-6-III
Swenson v. Weeks




                     Weeks's


             Swenson's



        line in




                                                                                            LOT 108




                                            r", I      •    """""   ,       \   "" ..
                                           ..... ,    , It.                 I ••
                                       I        i.,. , . . . .      .."

                                                                            ., .,
                                                                        I
                                                                            '\'",'"
                                                                                "",     J
                                                                                               J
       The trial court's initial order was unclear and defined the adversely possessed area

by reference to the court's amended findings of fact and conclusions of law, which in

tum, referenced two potentially contradictory documents. The amended findings and

conclusions defined the "adverse possession area" both as:

       [1] 	      The location on the map showing the "Pre-Existing Improvements and the
                  area in which the Swensons maintained the fire break[, which] is attached
                  hereto as Exhibit' B'" and
       [2]        The . .. area depicted [in] Exhibit' A.'

CP at 189, 195. Exhibit "A" is the trial court's previous memorandum decision. CP at

198. Exhibit "B" is a 2009 survey of a plat, which the trial court attached to its



                                                                    4
No. 31249-6-III
Swenson v. Weeks


memorandum decision. CP at 207-08. The court's repeated reference to both records

suggests neither is a scrivener's error.

       Exhibit "A" states the area the Swensons "adversely possessed is a 25 [foot] wide

strip parallel to plaintiffs northwest side of their property (exclusive of the area adjacent

to the access easement) that narrows to 17 feet in width at a point 3 feet past the

southwest comer of plaintiffs' home. See attached diagram." CP at 205. The attached

diagram is Exhibit "B." Exhibit "B" is a map that depicts the adversely possessed area

narrowing to 17 feet, 3 feet south of the Swensons' foundation line.

       When the Weeks claimed the Swensons' interpretation of the adversely possessed

area was wrong, they sued the Swensons, in a second suit, for trespass. The second trial

court instructed the Weeks to seek an interpretation of the order from the judge who

issued it. When the Weeks failed to seek clarification, the Swensons filed a motion to

clarify under CR 60. The Swensons attached to the motion a surveyor's map and over a

dozen pictures that were not in the trial record.

       The trial court granted the Swensons' motion and clarified that he intended the

adversely possessed area narrowed at three feet past the Swensons' deck. The court

stated, the "deck was and is part of the Plaintiffs' home, existing when [the] Weeks sold

the ... Property to [the Swensons]." CP at 62. Further, the court explained,

"[m]easuring the transition point from the comer of the deck is consistent with the

Court's findings at trial." CP at 62. At trial the court found the purpose of narrowing the

                                              5

No. 31249-6-III
Swenson v. Weeks


strip three feet south of the home was to "giv[e] room for the trees that were already on

the property." Report of Proceedings (RP) at 9. If the deck was not considered part of

the home, the court explained, there would be no room for the trees. (You "can't grow a

tree through a deck."). RP at 9. The trial court concluded the survey and legal

description prepared by the Swensons' surveyor was consistent with its prior judgment,

and attached the map to its clarifying order.

                                  LA W AND ANALYSIS

                                    Supporting Affidavit

       Alan and Julia Weeks first contend that CR 60 controlled the Swensons' motion

for clarification and CR 60( e) demands an affidavit to support such a motion. Thus, the

Weeks argue, the trial court could not grant the motion to clarify because the Swensons

failed to submit any affidavit in support of the motion.

       We decline to address the Weeks' first argument, since the Weeks never raised

this purported defect before the trial court. Generally, this court will not review an issue

raised for the first time on appeal. See RAP 2.5(a); State v. Moen, 129 Wash. 2d 535, 543,

919 P.2d 69 (1996). The purpose of requiring an objection in general is to apprise the

trial court of the claimed error at a time when the court has an opportunity to correct the

error. Moen, 129 Wash. 2d at 547; State v. Wicke, 91 Wash. 2d 638, 642, 591 P.2d 452 (1979).

Applying this rule is particularly apt in this appeal. We question whether any affidavit

was needed for the trial court to resolve the motion to clarify, since the trial court had

                                                6

No. 31249-6-III
Swenson v. Weeks


numerous other pleadings and trial testimony to aid it in rendering a decision. If the

Weeks believed an affidavit was essential, they should have informed the trial court and

the Swensons so that the court and their opponent could correct any defect. A prompt

objection by the Weeks would save the court system and the parties the time in later

addressing the question on appeal and a possible remand for an additional hearing with an

affidavit.

                                         Exhibits

       The Swensons accompanied their motion to clarify with pictures and a surveyor

map. The Weeks complain that the Swensons provided additional trial evidence with

their motion submittals and the trial court should have imposed the rule that requires a

party to show the evidence is new and could not have been discovered earlier using due

diligence.

       The Weeks also failed to assert this objection before the trial court. Thus, we

decline to entertain this second assignment of error. Generally, this court will not review

an issue raised for the first time on appeal. RAP 2.5(a); Moen, 129 Wash. 2d at 543.

       The Weeks' second assignment of error demonstrates the need to raise an issue

first with the trial court. The Weeks argue the photographs and surveyor's map constitute

new evidence. The Swensons contend the judge visited and viewed the adversely

possessed area during the bench trial. Because the photographs and surveyor map mirror

evidence the court previously considered at trial, the Swensons contend they do not

                                             7

I
   No. 31249-6-111
I

I
     Swenson v. Weeks



I
   constitute new evidence. Without knowing what the trial court saw during its visit, we


I
   are unable to determine whether the photographs and surveyor's map constitute new

     evidence. Raising the argument in response to the motion to clarify would have granted

     the trial court an opportunity to explain whether he relied on the photos and map, and to

     comment whether either or both differed from the perspective he received when viewing

     the property.

                                        Rules of Construction

            Alan and Julia Weeks next contend the trial court violated rules of construction of

     judgments when granting the motion to clarify. The trial court, in its interpretation of its

     initial order, failed to give meaning to the term "southwest comer." In addition,

     according to the Weeks, the trial court failed to reconcile exhibit "B," the diagram it

     attached to its memorandum decision, with its now stated intent. Exhibit "B" depicts the

     foundation line of the south wall of the Swensons' home as the southwest comer. Last,

     the Weeks contend the trial court impermissibly substituted its previously unexpressed

     intent for the plain language of its memorandum decision.

            Each ofthe Weeks' three arguments ignores the nature of a motion to clarify. The

     trial court was being asked to illuminate its own order in circumstances where the parties

     disagreed as to its meaning. The trial court was not being asked to read and elucidate the

     meaning of a document, pleading or order written by a third party. Rules of construction

     apply when an appellate court must construe the trial court's intent. In re Marriage of

                                                  8

No. 31249-6-III
Swenson v. Weeks


Gimlett, 95 Wash. 2d 699, 704-05, 629 P.2d 450 (1981). The three decisions upon which

the Weeks rely, discuss appellate review of a trial court's ambiguous order. In re

Marriage ofThompson, 97 Wash. App. 873, 878,988 P.2d 499 (1999); In re Marriage of

Chavez, 80 Wash. App. 432, 435, 909 P.2d 314 (1996); In re Marriage ofKruger, 37 Wn.

App. 329, 331,679 P.2d 961 (1984). Here, the trial court further defined its intent, rather

than divined the intent of another. The trial court need not have followed rules of

construction.

                                  Expansion of Judgment

       The Weeks argue that the trial court's "clarification" order was in the nature of an

expansion or change in the judgment, rather than a clarification. No civil rule authorizes

or addresses a motion for clarification. Nevertheless, Washington courts allow a request

for clarification in order to merely define the rights which have already been giveri.

Rivard v. Rivard, 75 Wn.2d 415,418,451 P.2d 677 (1969). A judgment, after the

expiration of the appeal period, may not be changed except on grounds listed under CR

60. But the judgment may be "clarified" at any time. Kemmer v. Keiski, 116 Wn. App.

924,932,68 P.3d 1138 (2003). A court may clarifY a decree by defining the parties'

respective rights and obligations, if the parties cannot agree on the meaning of a

particular provision. In re Marriage ofChristel and Blanchard, 101 Wn. App. 13,22, 1
P.3d 600 (2000).

       The trial court committed no error when clarifYing its initial order. The

                                             9


                                                                                              I
     No. 31249-6-II1
     Swenson v. Weeks


     clarification did not expand upon or alter the original order. The original order could be

     construed in the manner argued by the Weeks or by the Swensons. The court needed to

     clarify its intent.

                                                Res Judicata

              Finally, Alan and Julia Weeks contend the doctrine of res judicata barred the trial

     court from clarifying its initial order. They supply no authority to support its argument.

     Our previous analysis shows that the trial court may entertain a motion to clarify at any

     time, since the motion seeks to explain or refine rights already given, not grant new rights

     or extend old ones. Rivard, 75 Wash. 2d at 418; Kemmer, 116 Wash. App. at 933. Res


i    judicata requires that the prior judgment be final. Berschauer Phillips Constr. Co. v.



I    Mutual ofEnumclaw Ins. Co., 175 Wash. App. 222, 228, 308 P.3d 681 (2013). Clarifying a



I

     judgment does not impact its finality. 


I                                            Attorney Fees
i
             The Swensons seek an award of reasonable attorney fees on appeal, pursuant to

     RCW 7.28.083(3). RCW 7.28.083(3) entitles the prevailing party to reasonable attorney

     fees and costs in an action asserting title to real property by adverse possession.

     Nevertheless, RCW 7.28.083 applies only to actions filed on or after July 1, 2012. LAWS

     OF   2011, ch. 255, § 2. The Swensons filed suit asserting title to the Weeks' property in

     2009. Thus, we deny them reasonable attorneys fees.




                                                    10
No. 31249-6-III
Swenson v. Weeks




                                     CONCLUSION

       We affirm the trial court's grant of the motion to clarify and deny the Swensons'

request for attorney fees.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be field for public record pursuant to RCW

2.06.040.




WE CONCUR:




Brown, 1.                                           /w~
                                                   Siddoway, ~                I
                                                                                  CzF



                                            11